DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment after Final entered 01/10/2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/21/2021 was filed after the mailing date of the Final Rejection on 08/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
3.	Claims 1-20 and 39-43 are pending in this application.

Allowable Subject Matter
4.	Claims 1-20 and 39-43 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) of optimization in encoding source content by obtaining, by a computer system, the source content, wherein the source content comprises a video in a first electronic format; determining encoding parameters for at least one probe encoding; conducting the at least one probe encoding, the at least one probe encoding comprising using a quality model to determine encoding parameters for a final encoding, wherein using the quality model comprises fitting the quality model to at least one quality value from the at least one probe encoding, and after fitting the quality model to the at least one quality value, determining the encoding parameters from the quality model based on a target quality value; and generating, with the computer system, a profile for encoding the source content, wherein the profile for encoding the source content: indicates how the source content is to be encoded to a second electronic format, and comprises an encoding ladder that includes information indicative of: the encoding parameters for the final encoding, and additional encoding parameters for one or more additional encodings of the source content, wherein: the encoding parameters for the final encoding and the one or more additional encodings include a number of encodings, video resolutions and bitrates for each encoding, the encoding parameters for the final encoding and the one or more additional encodings are determined using a Figure of Merit function, and a combination of the number of encodings, a set of bitrates, and a set of resolutions is determined as the encoding parameters for optimizing the Figure of Merit function…” in Independent Claim 1 to be obvious. 
	
Claim 12 directed to a server to implement the corresponding method as recited in claim 1 is also allowed.  

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426